DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) have been considered but are moot in view of new ground of rejection because of newly added limitations into currently amended claims. Response to the amendment is as below.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1,2,6,7 are rejected under 35 U.S.C. 103 as being unpatentable over Avery et al. (US 2017/0291539) (hereafter Avery) (see IDS) in view of Avrahami et al. (US 2016/0249191) (Hereafter Avrahami) and Luo et al. (US 2006/0155442) (hereafter Luo).
 	Regarding claims 1, Avery discloses a method for operating a vehicle including a vehicle sensing system (see, abstract, sensor monitors, paragraph [0007], [0028], sensor; Fig. 1);
  	generating 
 generating an event image model of the cabin of the vehicle based on image data of the cabin of the vehicle generated by the imaging device, the event image model generated after the passenger event (paragraph [0034], "the present state interior of the vehicle 120 is an image of the interior 122 immediately after the user stops using the vehicle, paragraph [0051], the steady state interior of the vehicle 220 is an image of the interior 222 before a user begins using the vehicle 220 while the present state interior of the vehicle 220 is an image of the interior 222 immediately after the user stops using the vehicle 220);


operating the vehicle based on the identified image deviations (paragraph [0035], "The action module 150 is configured to take an action based on the objects 110 detected in the interior"; paragraph [0036], "the action taken by the action module 150 includes at least one of a user notification, ... an owner notification, a route action, or a combination thereof");
But, prior art does not explicitly disclose plurality of baseline models and selecting a baseline model from plurality of baseline models for comparison.
However, in same field of endeavor, Avrahami teaches in paragraph [0039], the in-vehicle warning system 110 may compare the one or more captured images of the interior cabin space of the vehicle 102 to one or more baseline images and/or geometric models of the interior cabin space of the vehicle 102. The one or more baseline images may be embodied as one or more images of the interior cabin space of the vehicle 102 previously captured by one or more of the cameras 124. Based on the comparison, the in-vehicle warning system 110 detects the presence of one or more occupants inside of the vehicle 102. See paragraph [0048], compares the one or more images of the interior cabin space of the vehicle 102 to one or more baseline images and/or geometric digital models (e.g., a three-dimensional model, a two-dimensional model, a computer-aided design drawing, etc.) of the interior cabin space of the vehicle 102. To do so, the in-vehicle 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Avrahami and Luo to select the model from plurality of baseline models to compare the event model with selected one of the baseline model as taught by Luo from the plurality of models as taught by Avarahami, the motivation is to effectively monitoring the interior condition of the vehicle or to determine any unsafe environment condition. 
 	Regarding claim 2, Avery further discloses the method, wherein identifying image deviations further comprises: identifying an item located in the cabin of the vehicle after the passenger event that was not located in the cabin of the vehicle before the passenger event (see 01, paragraph [0033], "the detection module 140 uses images of the interior 122 to detect objects 110. An object 110 such as a wallet, purse, mobile device, or other personal effect left by a user of the vehicle 120 may be identified by the detection module"; paragraph [0034], "In addition to identifying objects 110 left behind by a user, the system 100 may additionally identify changes in the interior 122 such as interior damage, a stain, or other differences").

 	Regarding claim 7, Avery further discloses the method, wherein operating the vehicle based on the identified image deviations comprises: causing the vehicle to travel autonomously to a service center (see 01, paragraph [0039], "the vehicle 120 to be routed to a location to drop off objects 110 left behind in the vehicle 120 or to receive cleaning based on a change in the interior ... the vehicle 120 is an autonomous vehicle").

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Avery, Avrahami and Luo and further in view of Breed et al. (US 2007/0086624) (hereafter Breed) (see IDS).
Regarding claim 3, Avery does not disclose the method as claimed in claim 1, wherein generating the event image model of the cabin further comprises: generating at least one high-dynamic-range (HDR) image of the cabin of the vehicle, wherein the at least one HDR image is 
However, in same field of endeavor, Breed teaches in paragraph [0550], 3.4 high dynamic range camera (HDR) and [0551] teaches [0551] An active pixel camera is a special camera which has the ability to adjust the sensitivity of each pixel of the camera similar to the manner in which an iris adjusts the sensitivity of all of the pixels together of a camera.  Thus, the active pixel camera automatically adjusts to the incident light on a pixel-by-pixel basis. [0554] The accuracy of the optical occupant sensor is dependent upon the accuracy of the camera.  The dynamic range of light within a vehicle can exceed 120 decibels.  When a car is driving at night, for example, very little light is available whereas when driving in a bright sunlight, especially in a convertible, the light intensity can overwhelm many cameras.  Additionally, the camera must be able to adjust rapidly to changes in light caused by, for example, the emergence of the vehicle from tunnel, or passing by other obstructions such as trees, buildings, other vehicles, etc. which temporarily block the sun and can cause a strobing effect at frequencies approaching 1 kHz. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Breed with the Avery, Avarahami and Luo, as a whole, so as to use the HDR high dynamic range camera to image the inside of the cabin to generate the image model, the motivation is to improve the accuracy of the image. 

6.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Avery, Avrahami, Luo, Breed and further in view of Sylvain Duchene “Multiview Intrinsic Images of Outdoors Scenes with an Application to Relighting” (hereafter Duchene) (see IDS).
 	Regarding claim 4, the combined teachings disclose see, Avery, paragraph [0033], "the detection module 140 uses images of the interior 122 to detect objects 110. An object 110 such as a 
 	Regarding claim 5, the combined teachings further discloses the method wherein identifying the image deviations further comprises: uses a per-pixel or a graph-based system to detect the deviations during the comparison of the decomposed image to the reference image (Breed, paragraph [0036], subtract the later obtained image from the previously obtained image to determine which image pixels have changed in value and analyze the changed pixels.  This analysis 

7.	Claim(s) 9, 10, 14, 15 and 16 are rejected under 35 U.S.C. 103 as being obvious Avery, Avrahami and Luo and further in view of Reiley et al. (US 2019/0197325) (hereafter Reiley).
 	Regarding claims 9, the combined teachings discloses all the subject matter as recited in claim 1 above (see, claim 1 rejection in view of Avery for rationale), But, do not explicitly discloses memory configured to store a baseline image. 
However, in same field of endeavor, Reiley, paragraph [0026], the autonomous vehicle records a pre-ride image in Block S110 once the autonomous vehicle has stopped at a pickup location designated by a user (e.g., in a ride request) and before the user enters the autonomous vehicle (e.g., before the autonomous vehicle automatically unlocks its door to permit the user entry to the autonomous vehicle).  Alternatively, the autonomous vehicle can store a post-ride image recorded during a last rideshare job as the pre-ride image for the current rideshare job.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Reiley with the Avery, Avrahami, Luo, to store the baseline image model in memory to further compare with the image model after passenger event, the motivation is to monitoring an interior state of a vehicle. 
	Regarding claim 10, claim is rejected for same reason claim 2 is rejected. See claim 2 rejection for reason. 
	Regarding claim 14, Avery further discloses the vehicle sensing system, further comprising: a transceiver operably connected to the controller, wherein the controller is further configured to generate notification data corresponding to the identified image deviations, and wherein the transceiver is configured to transmit the notification data to an electronic device of a passenger associated with the passenger event (see, paragraph [0036], the action taken by the action module 
 	Regarding claim 15, claim is rejected for same reason claim 7 is rejected. See claim 7 rejection for reason.
	Regarding claim 16, the combined teachings further discloses the vehicle sensing system wherein the controller is configured to prevent further passenger events from occurring based on identified image deviations (see, Reiley, paragraphs [0012], [0015], [0016],).

8.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Avery, Avrahami, Luo and Reiley and further in view of Breed et al. (US 2007/0086624) (hereafter Breed).
Regarding claim 11, the combined teachings do not disclose the method as claimed wherein generating the event image model of the cabin further comprises: generating at least one high-dynamic-range (HDR) image of the cabin of the vehicle, wherein the at least one HDR image is configured to reduce an impact of environmental lighting on the generation of the event image model of the cabin of the vehicle. However, in same field of endeavor, Breed teaches in paragraph [0550], 3.4 high dynamic range camera (HDR) and [0551] teaches an active pixel camera is a special camera which can adjust the sensitivity of each pixel of the camera like the way an iris adjusts the sensitivity of all the pixels together of a camera.  Thus, the active pixel camera automatically adjusts to the incident light on a pixel-by-pixel basis. [0554] The accuracy of the optical occupant sensor is dependent upon the accuracy of the camera.  The dynamic range of light within a vehicle can exceed 120 decibels.  When a car is driving at night, for example, very little light is available whereas when driving in a bright sunlight, especially in a convertible, the light intensity can overwhelm many cameras.  Additionally, the camera must be able to adjust rapidly to changes in light caused by, for example, the emergence of the vehicle from tunnel, or passing by other obstructions such as trees, buildings, other vehicles, etc. which temporarily block the sun and can cause a strobing effect at frequencies approaching 1 kHz. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Breed with the Avery, Avrahami, Luo and Riley to use the HDR high dynamic range camera to image the inside of the cabin to generate the image model, the motivation is to improve the accuracy of the image. 

9.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Avery, Avrahami, Luo, Reiley, and Breed and further in view of Sylvain Duchene “Multiview Intrinsic Images of Outdoors Scenes with an Application to Relighting” (hereafter Duchene).
Regarding claim 12, the combined teachings disclose see, Avery, paragraph [0033], "the detection module 140 uses images of the interior 122 to detect objects 110. An object 110 such as a wallet, purse, mobile device, or other personal effect left by a user of the vehicle 120 may be identified by the detection module"; paragraph [0034], "In addition to identifying objects 110 left behind by a user, the system 100 may additionally identify changes in the interior 122 such as interior damage, a stain, or other differences ... the detection module 140 compares a steady state interior of the vehicle 120 with a present state interior of the vehicle and Breed does teach in paragraphs [0550]-[0554], the high dynamic range camera (HDR). But, the combined teachings do not disclose the method wherein: generating the event image model of the cabin further comprises performing an image decomposition de-lighting process to decompose the at least one HDR image into a decomposed image including a reflectance layer and a shading layer, and identifying the image deviations further comprises comparing the decomposed image to a reference image included in the baseline image model of the cabin of the vehicle. However, in same field of endeavor, Duchene teaches in abstract, we use the image formation model to express reflectance as a function of discrete visibility values for shadow and light, which allows to introduce a robust visibility classifier for pairs of points in a scene. This classifier is used for shadow labeling, allowing to compute high-quality reflectance and shading layers. Our multi-view intrinsic decomposition is of enough quality to allow relighting of the input images. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to combine the teachings of Duchene with the Avery, Avraham, Luo, Reiley and Breed, as a whole, so as to decompose HDR images into decompose image for comparison to determine the image deviations in changing illumination conditions. 
 	Regarding claim 13, the combined teachings further discloses the method wherein identifying the image deviations further comprises: uses a per-pixel or a graph-based system to detect the deviations during the comparison of the decomposed image to the reference image .

Allowable Subject Matter
10.	Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/10/2022